Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
FINAL ACTION
Amendment Entry
Applicant’s response to the Non-Final Action dated 5/11/21 is acknowledged (paper filed 10/11/21). In the amendment filed therein claims 1-6, 9-10, and 12 were canceled without prejudice or disclaimer. Claims 7, 8, and 11 were modified. Currently claims 7-8, 11, and 13-15 are pending and under consideration. 
Rejections and/or objections of record not reiterated herein have been withdrawn.
NEW GROUNDS OF REJECTIONS NECESSITATED BY AMENDMENTS

Claim Rejections - 35 USC § 103
3.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

I.	Claims 7, 8, 11, and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. (Acta Physiol 2014, 212, 306-315) in view of Neuzillet et al. (Oncotarget, January, 2014, Vol.5, No.1, pages 78-94) and further in view Turtoi et al. (Journal of Proteome Research, 2011, Vol.10, pages 4302-4313) and Castronovo et al. (WO 2012/079977 A1).

	Bae et al. differ from the instant invention in not specifically teaching the anti-transforming growth factor β-induced protein antibodies to treat PDAC.
	However, Neuzillet et al. disclose that PDAC and HCC share transforming growth factor-β as a common key-signal mediator, involved in epithelial-to-mesenchymal transition, invasion, and stroma-tumor dialogue. The TGF-β pathway and its inhibition is taught to be a target for therapeutic intervention in PDAC and HCC. See abstract. Various TGF-β inhibitors like antibodies are discussed. For example see Section 4.1-4.2.    
Additionally, Turtoi et al. and Castronovo et al. disclose in vivo methods that utilize βig-h3 inhibitors (such as anti-transforming growth factor β-induced protein antibodies) to treat human PDAC.  Turtoi et al. teach that TGFBI is overexpressed in pancreas ductal adenocarcinoma. The expression of TGFBI was reported to be increased at the mRNA level in pancreatic cancers and the overexpression of the protein was found in other human cancers such as colorectal, glial, and clear cell renal tumors. The immunohistochemistry results confirmed on a larger series of specimens the increased expression of TG FBI in the ECM of the pancreas carcinoma. 

Castronovo et al. disclose ligands to βig-h3 (TGFBI) for use in the therapeutic and/or prophylactic treatment of a pancreatic cancer. See abstract and figure 8. An exemplary method of therapeutic and/or prophylactic treatment of a human or animal disease comprises administering a therapeutically or prophylactically effective amount of a ligand, preferably a high affinity ligand, directed to a biomarker according to the invention. Preferably the ligand is an antibody or an antibody-drug conjugate. Page 14 lines 17-22. 
It would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the instant invention to administer anti-transforming growth factor β-induced protein antibodies as exemplified by Bae et al. to inhibit the TGFBI pathway as taught by Neuzillet et al. in order to treat PDAC cancer as taught by Turtoi et al. and Castronovo et al. because Turtoi et al. and Castronovo et al. taught that the ligands were useful in treating pancreatic cancer.   
One skilled in the art would have been motivated to employ the anti-transforming growth factor β-induced protein antibodies as exemplified by Bae et al. as a means to disrupt the TGFBI pathway (Neuzillet et al.) in order cure cancer (such as PDAC or HCC) taught by Turtoi et al. and Castronovo et al. 
Absent evidence to the contrary the administration of and anti-transforming growth factor β-induced protein antibody to treat PDAC is obvious. 

	Bae et al. (Acta Physiol 2014, 212, 306-315) in view of Neuzillet et al. (Oncotarget, January, Vol.5, No.1, pages 78-94) and further in view Turtoi et al. (Journal of Proteome Research, 2011, Vol.10, pages 4302-4313) and Castronovo et al. (WO 2012/079977 A1) differ from the instant invention in not specifically indicating that the anti-transforming growth factor β-induced protein antibody inhibits the inhibition of CD8+ T cell activation. 
Although the references do not recite the inhibition of CD8+ T cell, they employ the same anti-transforming growth factor β-induced protein antibody required by the claims (i.e. anti-βigh3 antibodies and/or ligand (aptamers), it necessarily flows that the use of the anti-transforming growth factor β-induced protein antibody would inhibit CD8+ T cells.  Accordingly, absent evidence to the contrary the inhibition of CD8+ T cells is an obvious result produced by the ligands taught in the prior art references of Bae et al., Neuzillet et al., Turtoi et al. and Castronovo et al.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the instant invention to employ ligands like anti-transforming growth factor β-induced protein antibody which would necessarily inhibit CD8+ T cells as taught in the in vivo methods treating PDAC because Neuzillet et al., Turtoi et al., and Castronovo et al. taught that the ligands were useful in treating pancreatic cancer thereby inhibiting CD8+ T cell proliferation.   



Response to Arguments
	Applicant‘s arguments and amendments were found persuasive.  In particular the claims were modified to recite “administering an anti-transforming growth factor β-induced protein antibody”. The cited references were silent with regard to this limitation. Therefore the reference to Bae et al. (Acta Physiol 2014, 212, 306-315) in view of Neuzillet et al. (Oncotarget, January, Vol.5, No.1, pages 78-94) have been added to make the invention obvious. Bae et al. administer an anti-transforming growth factor β-induced protein antibody to a subject while Neuzillet et al. teach that this is effective in blocking the TGFBI pathway that is crucial in PDAC. See Turtoi et al. and Castronovo et. 
Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 7, 8, 11, and 13-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-10 and 14-16 of copending Application No. 17/283,697 in view of Hingorani (WO 2014/113406 A1). 
The claims in copending Application No. 17/283,697 are drawn to methods of administering an anti βig-h3 antibody alone (claims 6 and 8) or in combination with an immune check point inhibitor (claim 16).  The instant claims encompass the methods.

Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the instant invention to utilize a combination of inhibitors including an anti βig-h3 antibody to treat PDAC because Hingorani et al. disclose that the coordinate administration of a RUNX3 inhibitor with a secondary therapeutic agent can yield an enhanced (e.g., synergistic) therapeutic response beyond the therapeutic response elicited by either or both a RUNX3 inhibitor or secondary therapeutic agent alone. See page 27 lines 19-23.
This is a provisional nonstatutory double patenting rejection.

6.	For reasons aforementioned, no claims are allowed.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA V COOK whose telephone number is (571)272-0816. The examiner works a flexible schedule but can normally be reached on Monday-Friday from 9am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached at telephone number 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Lisa V. Cook
Patent Examiner
Art Unit 1642
Remsen 
571-272-0816
1/15/22

/LISA V COOK/Primary Examiner, Art Unit 1642